DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election of group I, the peptide is conjugated to succinate within the liposome bilayer and temozolomide as the drug in the reply filed on August 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Applicants indicated that both claims 8 and 9 read on the elected species despite one requiring a hydrophilic drug or imaging agent and the other requiring a hydrophobic drug or imaging agent. Currently, both claims 8 and 9 are under examination to the extent that they read on the structure that results from the use of elected drug of temozolomide. ¶ [0108] of the PGPub of the instant specification states that this drug has “moderate solubility in water”, which would seem to indicate that liposomes with this drug would not fall within the scope of claim 9. As drug localization is determined by the 

Drawings

The color drawings were received on October 16, 2019 and are accepted in light of granted petition to accept color drawings mailed on April 21, 2020. 

Claim Rejections - 35 USC § 112 – Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5 – 10, 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The structure of “phosphatidyl phosphoric acid” is unclear. In lipids such as phosphatidyl choline and phosphatidyl serine, choline or serine respectively are attached to the phosphate group of the phosphatidyl moiety. Using this logic, the final phosphatidyl phosphoric acid molecule would have two consecutive phosphate groups, such as can be found in adenosine diphosphate (ADP), with that name emphasizing the 
How the percentages used to define the amount of each ingredient, stated by the claims to be “by molarity” that must be present in unclear. While there is a definition of the term “molarity” set forth in the disclosure as originally filed, the definition provided is not clear and uses terms that are well known those of ordinary skill in the art in a manner that is not consistent with the standard definitions. ¶ [0025] of the PGPub of the instant application states: “The term "molarity" as used herein refers to the percentage of molecules of a substance relative to all the molecules that comprise the liposome. Further, the relative amounts are provided by the number of molecules (as given by the number of moles) of each substance. In some embodiments, the molarity can be provided as a percent of the total number of moles of all substances that make-up the liposome. Such a percentage can be abbreviated mol % or weight %. In one embodiment, molarity is mol %. In one embodiment, weight % comprises w/w %.” The standard definition of molarity being the moles of x compared to the total volume in L is not being used but rather just a comparison of the number of molecules present. This definition also relies on ascertaining what “all the molecules that comprise the liposome” are. Does this include the space inside the liposome itself or just the lipid bilayer that 
The dependent claims fall therewith. 
Please clarify.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if this claim is requiring the presence of 15 – 40% (the sum of the lower and upper ranges recited in the claim) phosphatidyl phosphoric acid which would improperly broaden the dependent 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1 – 3, 5 – 10, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Allon et al. (US 2015/0283078) in view of Yoshioka et al. (US 5,593,622), Schmidt et al. (US 5,817,334) and Song et al. (Drug Deliv, 2016; available online July 23, 2015).
Allon et al. discloses a liposome based composition with a short apolipoprotein A recognition and/or a short amyloid beta recognition peptide conjugated thereto that can be used for therapeutic or diagnostic purposes (whole document, e.g., abstract). Strategies that enhance drug and/or substance delivery across the blood brain barrier (BBB) without undesired disposition of the drug/substances into non-targeted organs and without tampering with the integrity of the endothelial tissue which supports and protects the brain from molecules carried by the vascular system are embodied (¶ [0018]). The peptide comprises one or more of SEQ ID NOs 1 – 6, which are BBB recognition peptides (¶¶ [0001], [0008] and [0019]). SEQ ID NO 5 of Allon et al. is the same as SEQ ID NO 1 of the instant application. The peptide can conjugated to the liposome to a lipid comprising at least one spacer amino acid to 1,2-dioleoyl-sn-glycero-3-succinate (¶ [0012]). The succinate such as 1,2-dioleoyl-sn-glycero-3-succinate is added at a concentration of 0.1 – 1 mol% (¶ [0048]). In one embodiments, lipids such as the phospholipids phosphatidylcholine, phosphatidylethanolamine, phosphatidic acid, phosphatidylinositol and sphingomyelin with two hydrocarbon chains typically 13 – 22 carbon atoms long with varying degrees of unsaturation can be used (¶ [0031]). Lipid 
The relative amounts of the various ingredients as claimed is not disclosed. The inclusion of temozolomide is also not disclosed.
Yoshioka et al. discloses that sterols such as cholesterol can be added as membrane stabilizing agents or phosphatidic acid as a charged substance to liposomes in combination with liposome forming lipids such as phosphatidylcholine, sphingomyelin, phosphatidylethanolamine and phosphatidylserine (col 5, ln 8 – 23). 
Schmidt et al. discloses cholesterol containing phospholipid liposomes that maintain their structure and size distribution when dried and then reconstituted (whole document, e.g., abstract). Encapsulation of therapeutic and diagnostic agents in liposomes has significant commercial potential, but that potential is limited by a lack of long term stability of the liposome itself and/or the encapsulates agent(s) (col 2, ln 3 – 10). The disclose commercially feasible process makes liposomes optionally containing sterols or other stabilizing molecules, particularly cholesterol, with a combination of cryoprotective agents wherein after lyophilization, more that 90% of the liposomes are intact and are essentially of the same structure and size as before lyophilization (col 4, ln 26 – 39). Stable liposomes incorporating 25 – 50 mol% cholesterol, with 
Song et al. discloses nanostructured lipid carriers for glioblastoma multiforme (GBM) chemotherapy that comprise the drug temozolomide (TMZ; whole document, e.g., abstract). TMZ administration is part of the standard of care for patients diagnosed with high-grade malignant glioma (p 1404, col 2, ¶ 2). Lipid based nanoparticles have attracted attention as an alternative to polymeric systems for drug delivery due to their biocompatible and biodegradable natural components with the RGD peptide being used for targeted delivery due to high binding efficiency to molecules which are overexpressed on GBM cells (p 1404, col 2). Among the lipids in the carriers prepared was phosphatidylcholine (p 1405, col 1, ¶ 2). Among the features of the nanoparticles characterized was the zeta potential (p 1405, col 2, ¶ 3). The prepared particles all had positive zeta potentials, and it was reported that the positive surface charge and proper particle size are important for efficient drug delivery (p 1406, col 1, ¶ 4). In vitro results showed that the higher cytotoxicity of NLCs formulas than free drug solution with the presence of RGD could let the carriers [be] more efficient due to the target ability of the ligands to the receptors (p 1406, col 2, ¶ 3). A reasonable positive charge along with small particle were present in the well-constructed RGD-TMZ/NLCs and significantly increased the delivery of TMZ in vitro and in vivo (¶ bridging cols 1 and 2 on p 1407).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary and optimize the amount of each lipid and cholesterol present in the brain targeted liposomes of Allon et al., which could . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5- 10, 13 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 27 of U.S. Patent No. 9,655,848 in view of Yoshioka et al. (US 5,593,622), Schmidt et al. (US 5,817,334) and Song et al. (Drug Deliv, 2016; available online July 23, 2015). The claims of US’848 recite a liposome with a covalently anchored, via a peptide bond between a carboxyl end group of a succinate group and an amino group of the peptide, where that peptide can be AHRERMS or ARERMs (claim 1). A brain therapeutic compound can also be present (claim 6). The liposome can comprise cholesterol (Ch), 1,2-dioleoyl-sft-glycero-3-phosphocholine (DOPC), 1,2-dioleoyl-snglycero-3-phosphoethanolamine (DOPE) that can be present in a 1:1:1 ratio (claims 8 and 9). 
The relative amounts of the various ingredients as claimed nor the inclusion of temozolomide is not claimed.

It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to vary and optimize the amount of each lipid and cholesterol present in the brain targeted liposomes of US’848, which could be loaded with TMZ for delivery to the brain to treat glioma. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because features of the liposomes such as the lipid content, cholesterol content, drug content and overall charge, reflected by the zeta potential, affect the behavior of the final drug loaded liposomes. While Allon et al. discloses that such ingredients that can be present, there is little disclosure as to suitable amounts of the ingredients. The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results of drug delivery to the desired target area. Schmidt et al. discloses that up to 50 mol% cholesterol can be present in liposomes comprising phosphatidylcholine. Depending on the desired dosage of the therapeutic agent/drug such as TMZ, the amount of drug present in the liposome would be routinely optimized. The use of phosphatidic acid, which would tend to have a negative charge, can be added to modulate the positive charges arising from the use of the amine containing phosphatidylcholine and the charged amino acids in the peptides that can be attached to the liposomes for targeting purposes of Allon et al. There is no 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/Nissa M Westerberg/Primary Examiner, Art Unit 1618